Citation Nr: 0405266	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  00-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1943.  He died in January 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  This case has since been 
transferred to the Cleveland, Ohio VA Regional Office.  The 
Board remanded this case back to the RO in April 2001 and May 
2003.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran died in January 2000, with severe pneumonia 
of both lungs listed as the immediate cause of death and 
Alzheimer's disease and prostate cancer listed as significant 
conditions contributing to death but not leading to the 
underlying cause.

3.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer, evaluated as 20 percent 
disabling; and for aspiration pneumonia, evaluated as zero 
percent disabling.  

4.  There is competent medical evidence supporting a causal 
link between the cause of the veteran's death and a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), which has since been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, was enacted.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. The 
Board has considered this new legislation with regard to the 
issue on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in January 2000.  In his death 
certificate, severe pneumonia of both lungs (with a 12 month 
interval between onset and death) was listed as the immediate 
cause of death. Alzheimer's disease and prostate cancer were 
listed as significant conditions contributing to death but 
not leading to the underlying cause.

At the time of the veteran's death, service connection was in 
effect for a duodenal ulcer, evaluated as 20 percent 
disabling; and for aspiration pneumonia, evaluated as zero 
percent disabling.  

The Board has carefully considered the relevant post-service 
medical evidence so as to determine whether there was a 
causal connection between the cause of the veteran's death 
and a service-connected disability.  In this regard, the 
Board notes that the veteran underwent a vagotomy, 
hemigastrectomy, and anterior gastrojejunoscopy for a large 
duodenal ulcer in May 1967.  Subsequent VA and private 
treatment records show treatment for peptic ulcer disease, 
and a February 1999 private treatment record contains a 
notation that the veteran was restricted to a diet of pureed 
and liquid foods.

The veteran was admitted to a private hospital in December 
1999 with complaints of poor responsiveness, fever, a cough, 
and congestion.  During this hospitalization, chest x-rays 
revealed pneumonia in the right lung.  Subsequent records 
show treatment for aspiration pneumonia, associated with 
possible aspiration pneumonitis.  The veteran was noted to be 
"rather unstable" for the placement of a gastrostomy tube.  
A barium swallow study revealed entirely passive swallowing, 
with no volitional swallowing motions by the veteran.  He 
subsequently developed congestive heart failure and died at 
the same facility in January 2000.

In a September 2000 statement, Augusto Fojas, M.D., opined 
that the veteran's death "is due to aspiration pneumonia," 
as confirmed by a pulmonologist and another doctor.

Subsequently, in December 2002, the veteran's claims file was 
reviewed by R. Taylor, M.D., who noted the veteran's problems 
with swallowing and his diet of pureed or liquid foods.  Dr. 
Taylor confirmed that the veteran did have aspiration 
pneumonia but also noted that this episode was "not directly 
caused by the previous episode, nor was it caused by any 
weakening of the respiratory system by a previous episode of 
aspiration."  Rather, Dr. Taylor determined that the 
veteran's episode of aspiration pneumonia was caused by 
reflux disease and his semi-conscious state, which resulted 
from severe Alzheimer's disease and a cerebrovascular 
accident or residuals thereof.

In this case, both Dr. Fojas and Dr. Taylor determined that 
the veteran's death resulted from aspiration pneumonia, but 
Dr. Taylor, who reviewed his claims file, found no basis for 
relating this incident of aspiration pneumonia to a previous 
incident, including that for which service connection was in 
effect.  At the same time, the Board observes that Dr. Taylor 
determined that the episode of pneumonia resulting in the 
veteran's death was caused, in part, by the veteran's reflux 
disease.  Dr. Taylor did not in any way disassociate the 
veteran's reflux disease, which affects the stomach and the 
esophagus, from his service-connected duodenal ulcer.  

Given the anatomical location of the veteran's reflux disease 
and the prevalence of ulcer-related symptoms prior to his 
death, the Board finds that it is highly unlikely that a more 
detailed medical opinion would result in the conclusion that 
his reflux disease was not associated with his service-
connected duodenal ulcer.  

Consequently, the Board finds that it is more likely than not 
that the veteran's service-connected duodenal ulcer 
contributed substantially to cause his death.  Accordingly, 
the grant of entitlement to service connection for the cause 
of the veteran's death is warranted.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is granted.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



